                  Case 18-26085-RAM                Doc 33    Filed 04/19/19       Page 1 of 1



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI-DADE DIVISION
 In re:

 BARRY DE VERTEUIL                                               Case Number 18-26085-RAM
                                                                 Chapter 7
       Debtor.
 _____________________________________/

                                  SUPPLEMENTAL FEE DISCLOSURE

          Counsel for the Debtor(s), Kingcade & Garcia, P.A., pursuant to 11 U.S.C. § 329 and
Rule 2016 of the Federal Rules of Bankruptcy Procedure, hereby files this Supplemental Fee
Disclosure.
          1.       The Debtor has requested and believes that the following services, which are not
contemplated by the original fee agreement between the Debtor and the attorney for the Debtor,
are reasonable and necessary: Production of Documents and Attendance at 2004 Examination by
Chapter 7 Trustee.
          2.       For these services, counsel for the Debtor(s), Kingcade & Garcia, P.A.,
has received a fee of $1,700.00 and costs of $100.00. Kingcade & Garcia, P.A. has not agreed to
share the above – disclosed compensation with person(s) who are not members or associates of
Kingcade & Garcia, P.A.
                             CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via CM/
ECF, on April 19, 2019 to the Assistant United States Trustee, 51 SW 1 Avenue, Suite 1204,
Miami, FL 33130.


                                                            KINGCADE & GARCIA, P.A
               CERTIFICATE PURSUANT TO                      Counsel for the Debtor
                 LOCAL RULE 9011-4(B)                       Kingcade Building
                                                            1370 Coral Way ▪ Miami, Florida 33145-2960
               I HEREBY CERTIFY that I am                   WWW.MIAMIBANKRUPTCY.COM
          admitted to the Bar of the United States          Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
          District Court for the Southern District of
          Florida and I am in compliance with the           /s/ Timothy S. Kingcade
          additional qualifications to practice in
                                                            X Timothy S. Kingcade, Esq., FBN 082309
          this Court set forth in Local Rule 2090-
          1(A).                                             □ Wendy Garcia, Esq., FBN 0865478
                                                            □ Jessica L. McMaken, Esq., FBN 580163
